DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the remarks and/or arguments for Application 16/940,823 filed on 1 June 2022.
Claims 1, 8-9, and 16 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections – 35 U.S.C. § 103:

Claims 1-20 stand rejected under 35 U.S.C. § 103(a) as being obvious over Feng et al. (U.S. Patent Pub. No. 2012/0047219) (hereinafter "Feng"), in view of Denning et al. (U.S. Patent No. 8,639,603) (hereinafter "Denning"), and in further view of Schwartz (U.S. Patent Pub. No. 2003/0037063) (hereinafter "Schwartz").

1. Applicant argues that the cited references do not teach or suggest the limitation features comprising:

predicting, by the one or more servers, a future event in which the one or more user groups are predicted to participate in based on the data associated with the users of the set of distinct data platforms …

and 

prior to an end of the predicted future event, providing, by the one or more servers to the one or more members of the one or more user groups, remote on demand access to the one or more insurance products designed for the predicted future event in which the one or more user groups are predicted to participate in …

as recited in amended claim 1.

Examiner respectfully disagrees. Paragraph [0052] of the specification recites: “In an embodiment, the insurance server 110 utilizes the information garnered by the risk analysis system 220 to predict future events and determine how to mitigate risk for members of an ad hoc group or for a local organization. For instance, if the risk analysis system 220 identifies an ad hoc group associated with a future activity or event based on conversations amongst users of the ad hoc group, the insurance server 110 may use the identification of this ad hoc group as an indication of the future activity or event …”  According to the specification, the function of predicting of future events may be sufficiently equated with the mere identification of users a particular group and corresponding chatter and/or conversation data associated with the same. As such, any similar activity from the prior art references is sufficient to teach and/or suggest the limitations argued by Applicant. In this instance, the claim limitations recited are sufficiently disclosed and/or taught by the cited references as follows:

Denning, C2, L1-10: “receiving, at an insurance processing platform, information identifying at least a first characteristic of a virtual affinity group, receiving, at the insurance processing platform, information identifying at least a first feature of the virtual affinity group and at least a first insurance related benefit to be offered to the virtual affinity group, automatically identifying at least a first individual matching the at least first characteristic, and communicating to the at least first individual information …” – discloses identifying a particular group based on a feature or characteristic (affinity), further wherein an insurance related benefit (product) is offered. 

Denning, C2 L25-30: “[a]s used herein, the term 'virtual affinity group' refers to a group of one or more individuals or entities that have been identified as matching one or more eligibility criteria or characteristics (e.g., such that the individuals or entities possess a common 'affinity' or interest).” – discloses wherein a group to which targeted users belong are identified based on a particular characteristic (common interest).

Denning, C7 L55-62: “text processor 250 may be operated to scan existing forums, social media sites, and other web sites to analyze data associated with individuals interest in Audi A4 automobiles. The data analyzed may include forum posts, comments, Web blog posts, images, preferences (such as preferences or profile data associated with user accounts … ).” – discloses identification of individuals of an affinity group based on analyzed data including conversation exchanges and/or engagements.

Denning, C8 L35-50: “Other indicia of an individual’s engagement or interest level may also be used … indicators of an individual’s quality and quantity of engagement on a topic may be used to characterize the individual’s level of interest and expertise in an area and may be used as a characteristic for inclusion in a virtual affinity group …” – discloses wherein engagement by individuals (conversation) on a topic may be used to ascertain interest or affinity to a particular activity shared by similar individuals.

Denning, C7 L2-7: “policy data 190 may be used to process information associated with virtual affinity groups established … and to provide insurance related offers (and process insurance requests) from individuals associated with virtual affinity groups.” – discloses insurance products designed for the predicted future event and/or identified ad hoc group. 

Based on the above disclosures, the above limitation is clearly taught/suggested. The limitations for the claims above as written, do not differentiate from the disclosures described above and are therefore interpreted broadly. The Office thus asserts that the above argued features are sufficiently disclosed by the cited reference(s) in view of the current language of the claim recitation.

The rejection is therefore maintained.

B. Claim Rejections – 35 U.S.C. § 101:

Claims 1-20 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 

1. Applicant argues that the claims are not directed to an abstract idea. 

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the concept of facilitating collecting customer data/information and providing a group insurance coverage offer in an automated manner. The claim recites the additional element – using a computer device to perform the steps described (e.g., using crawled social media communications to identify a category of activity and an associated group of users (which can be distributed across locations) and determining an insurance product). However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea. Applicant’s argument is therefore unpersuasive.

2. Applicant argues that, similar to the claims in Example 2, the claims are integrated into a practical application and provide analogous improvements over prior art systems. 

Examiner respectfully disagrees as the rejected claims do not adhere to the same fact pattern seen in the Example 42 case. 

Example 42 is directed towards a method for transmission of notifications when medical records are updated whereby a patient’s medical records in separate locations may be timely or readily-shared and consolidated despite formatting discrepancies. Applicant’s invention accomplishes this through a network-based patient management method that collects, converts and consolidates patient information from various physicians and health-care providers into a standardized format, stores it in network-based storage devices, and generates messages notifying health care providers or patients whenever that information is updated. The method provides a graphical user interface (GUI) by a content server, which is hardware or a combination of both hardware and software. A user, such as a health care provider or patient, is given remote access through the GUI to view or update information about a patient’s medical condition using the user’s own local device (e.g., a personal computer or wireless handheld device). When a user wants to update the records, the user can input the update in any format used by the user’s local device. Whenever the patient information is updated, it will first be converted into the standardized format and then stored in the collection of medical records on one or more of the network-based storage devices. After the updated information about the patient’s condition has been stored in the collection, the content server, which is connected to the network-based storage devices, immediately generates a message containing the updated information about the patient’s condition. This message is transmitted in a standardized format over the computer network to all physicians and health-care providers that have access to the patient’s information (e.g., to a medical specialist to review the updated information about the patient’s medical condition) so that all users can quickly be notified of any changes without having to manually look up or consolidate all of the providers’ updates. This ensures that each of a group of health care providers is always given immediate notice and access to changes so they can readily adapt their own medical diagnostic and treatment strategy in accordance with other providers’ actions. The message can be in the form of an email message, text message, or other type of message known in the art.

The instant claims here do not address similar problems as described in the above examples, so Example 42 has no applicability.

There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the computer components recited are somehow made more efficient or that the manner in which the processor carries out its basic functions is otherwise improved in any way. The alleged improvements touted do not concern an improvement in computer capabilities.

At best, the claimed features may be considered an improvement in the abstract idea regarding the mere using of rules and/or instructions while interacting with people in order to engage in practices associated with market research, product development, advertising, and sales in an automated and organized manner. 

However, an improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea”). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The computing system is merely a platform on which the abstract idea is implemented. Applicant’s argument is therefore unpersuasive.

3. Applicant argues that the claims recite significantly more than an abstract idea and are patent eligible under Step 2B.

Examiner respectfully disagrees. When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions while interacting with people in order to engage in practices associated with market research, product development, advertising, and sales in an automated and organized manner using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Applicant’s argument is therefore unpersuasive.

The rejection is therefore maintained. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Amended claim 1 recites “predicting, by the one or more servers, a future event in which the one or more user groups are predicted to participate in based on the data associated with the users of the set of distinct data platforms”, and “prior to an end of the predicted future event, providing, by the one or more servers to the one or more members of the one or more user groups, remote on demand access to the one or more insurance products designed for the predicted future event in which the one or more user groups are predicted to participate in”.

However, it is unclear where, in the specification, support for said “predicting, by the one or more servers, a future event in which the one or more user groups are predicted to participate in …” and/or “… the predicted future event” can be found. 

Examiner is unable to find any generic, conventional or specific examples/formula/algorithms described in the instant specification that shows that Applicant was in possession of an invention that facilitates said “predicting, by the one or more servers, a future event in which the one or more user groups are predicted to participate in …” and/or “… the predicted future event” steps. Examiner is unable to find where, in the specification, description of an actual reduction to practice which would be evidenced by formulas, flow-charts, programming steps, etc. that are sufficiently detailed can be found to enable the devices recited (e.g., Internet, online portal, network) to perform the steps described. (Lack of algorithm, MPEP 2161.01 I, “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”).

The only location in the specification that discloses and/or discusses anything to do with the prediction of a future event is found in paragraph [0052] which states: “In an embodiment, the insurance server 110 utilizes the information garnered by the risk analysis system 220 to predict future events and determine how to mitigate risk for members of an ad hoc group or for a local organization. For instance, if the risk analysis system 220 identifies an ad hoc group associated with a future activity or event based on conversations amongst users of the ad hoc group, the insurance server 110 may use the identification of this ad hoc group as an indication of the future activity or event. This information may be utilized by the insurance server 110 to engage any local organizations 260 that may be associated with the future activity or event to prepare for any heightened risks resulting from the future activity or event.” In this instance, only the language associated with the predicting of a future event is sufficiently recited in the specification without any detail and/or disclosure that describes how the function is supposed to be performed. 

The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.

There is no description that provides for how one of ordinary skill in the art would practice the instant invention with any known or novel tool. Thus even though some of the claim language is supported in disparate portions of the specification, the claimed invention as a whole is directed to a "black box" that is not supported by any generic or specific examples that show possession thereof nor could the outcomes thereof be predicted or replicated. "Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en bane)]." 

The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).

The instant specification lacks any description of an actual reduction to practice which would be evidenced by formulas, flow-charts, programming steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth "in such full, clear, concise, and exact terms" to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971 ). 


The following is a quotation of 35 U.S.C. 112(b)
(B) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended claim 1 recites ““predicting, by the one or more servers, a future event in which the one or more user groups are predicted to participate in based on the data associated with the users of the set of distinct data platforms”, and “prior to an end of the predicted future event, providing, by the one or more servers to the one or more members of the one or more user groups, remote on demand access to the one or more insurance products designed for the predicted future event in which the one or more user groups are predicted to participate in”.” 

However, the limitation fails to indicate how said “predicting of a future event” by said “one or more servers” is being carried out and/or performed. Therefore, said future event prediction is uncertain (indefinite) as it is unclear what exactly the step of said predicting of a future event entails and/or encompasses. As such, the limitation does not clearly set forth the metes and bounds as to the intended scope of the claim, therefore rendering the claim indefinite. Furthermore, the Examiner finds, that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, 2nd Paragraph, it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) "Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP 2173.06 and the USPTO' s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Independent claims 9 and 16, as amended, recite similar limitations as claim 1 and are rejected based on the same reasoning set forth above. Claims 2-8 and 10-15 are rejected for at least their dependence on the independent claims rejected above.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, independent claim 1 is directed towards facilitating collecting customer profile data/information and providing a group insurance coverage offer in an automated manner, involving steps that are nothing more than merely using rules and/or instructions to carry out the steps of collecting, retrieving, storing, organizing and transmitting financial activity data/information over a network, but for the recitation of generic computer components. Claim 1 is directed to the abstract idea of using rules and/or instructions while interacting with people in order to engage in practices associated with market research, product development, advertising, and sales in an automated and organized manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “obtaining, … from a set of distinct data platforms, data associated with users of the set of distinct data platforms, wherein at least one data platform from the set of distinct data platforms comprises a social media platform, wherein the data comprises different data types or different data formats, and wherein at least a portion of the data comprises real-time communications associated with the users; determining, … based on the data associated with the users of the set of distinct data platforms, one or more user groups associated with the data; predicting, …, a future event in which the one or more user groups are predicted to participate in based on the data associated with the users of the set of distinct data platforms; determining, …, a category of activity associated with the future event; based on the data and the one or more user groups, determining, …, a behavior of one or more members of the one or more user groups when engaging in the category of activity associated with the predicted future event; determining, …, a first level of risk for the category of activity and a second level of risk for the one or more user groups, the second level of risk being based on the first level of risk and the behavior of the one or more members when engaging in the category of activity; determining, …, one or more insurance products for the one or more user groups based on the second level of risk for the one or more user groups, the one or more insurance products being designed for. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Engaging in practices associated with market research, product development, advertising, and sales in an automated and organized manner is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

Performing steps comprising collecting, retrieving, storing, organizing and transmitting financial activity data/information over a network while using rules and/or instructions falls within the certain methods of organizing human activity grouping of abstract ideas.  Other than the mere nominal recitation of a generic computer device –nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “data crawler”, “machine learning system”, “server”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts using rules and/or instructions while interacting with people in order to engage in practices associated with market research, product development, advertising, and sales in an automated and organized manner.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions while interacting with people in order to engage in practices associated with market research, product development, advertising, and sales in an automated and organized manner using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Independent claim 9 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claim 9 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 9 accordingly.

Independent claim 16 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claim 16 corresponds to the subject matter of claim 1 in terms of a computer readable medium (e.g., manufacture). Therefore the reasoning provided for claim 1 applies to claim 16 accordingly.

Dependent claims 2-8, 10-15, and 17-20 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4-11, 15-17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Feng et al., US 2012/0047219 (“Feng”), in view of Denning et al., US 8,639,603 (“Denning”), further in view of Schwartz, US 2003/0037063 (“Schwartz”).

Re Claim 1: (Currently Amended) Feng discloses a method, comprising: 

obtaining, via a data crawler from a set of distinct data platforms, data associated with users of the set of distinct data platforms, wherein at least one data platform from the set of distinct data platforms comprises a social media platform, (Abstract; ¶¶[0001, 0016-0017, 0019-0020])

wherein the data comprises different data types or different data formats, (¶¶[0015, 0024]) 

wherein at least a portion of the data comprises real-time communications associated with the users; (¶[0023])

determining, by one or more servers based on the data associated with the users of the set of distinct data platforms, one or more user groups associated with the data; (¶[0019])

Feng doesn’t explicitly disclose:

predicting, by the one or more servers, a future event in which the one or more user groups are predicted to participate in based on the data associated with the users of the set of distinct data platforms; 

determining, by the one or more servers, a category of activity associated with the future event; 

based on the data and the one or more user groups, determining, by the one or more servers, a behavior of one or more members of the one or more user groups when engaging in the category of activity associated with the predicted future event; 

Denning, however, makes this teaching in a related endeavor (C1 L40-45; C2 L1-10; L25-30; C4 L8-11; C7 L2-7; L55-62; C8 L35-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Denning with the invention of Feng as disclosed above, for the motivation of providing insurance related offers and information to such individuals or groups.

Feng doesn’t explicitly disclose:

determining, via a machine learning system, a first level of risk for the category of activity and a second level of risk for the one or more user groups, the second level of risk being based on the first level of risk and the behavior of the one or more members when engaging in the category of activity; 

determining, by the one or more servers, one or more insurance products for the one or more user groups based on the second level of risk for the one or more user groups, …

Schwartz, however, makes this teaching in a related endeavor (Abstract; FIGs. 10a & 10b: “Learning Algorithm”; ¶¶[0001, 0008, 0019-0020, 0023]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Schwartz with the invention of Feng as described above for the motivation of properly assessing an individual or group’s needs and/or requirements. In such manner, a particular service or product may be offered to meet such needs and/or requirements. 

Feng doesn’t explicitly disclose:

… the one or more insurance products being designed for the predicted future event in which the one or more user groups are predicted to participate in; 

prior to an end of the predicted future event, providing, by the one or more servers to the one or more members of the one or more user groups, remote on demand access to the one or more insurance products designed for the predicted future event in which the one or more user groups are predicted to participate in.  

Denning, however, makes this teaching in a related endeavor (C1 L40-45; C2 L1-10; L25-30; C4 L8-11; C7 L2-7; L55-62; C8 L35-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Denning with the invention of Feng as disclosed above, for the motivation of providing insurance related offers and information to such individuals or groups.

Re Claim 4: (Previously Presented) Feng in view of Denning in view of Schwartz discloses the method of claim 1. Feng further discloses:

wherein obtaining the data further comprises at least one of crawling data from the social media platform to obtain the real-time communications or sending an Application Program Interface (API) message to obtain the real- time communications.  (¶¶[0001, 0016-0017, 0019-0020, 0046])

Re Claim 5: (Previously Presented) Feng in view of Denning in view of Schwartz discloses the method of claim 1. Feng further discloses:

wherein determining the one or more user groups further comprises: 

identifying each user associated with the data; 

determining, for each user, a metric of interest in the category of activity based on an interaction frequency between each user and the data; and 

selecting one or more users to form each of the one or more user groups based on the metric of interest in the category of activity for each user.  

(¶¶[0001, 0016-0017, 0019-0020, 0046])

Re Claim 6: (Previously Presented) Feng in view of Denning in view of Schwartz discloses the method of claim 1. Feng doesn’t explicitly disclose:

identifying a subset of the data that corresponds to an individual user; 

determining a behavioral risk metric for the individual user based on characterizations of the category of the activity by the subset of the data, the behavioral risk metric corresponding to the behavior of the individual user when engaging in the category of activity; and 

insuring the individual user based at least partly on the behavioral risk metric.  

Schwartz, however, makes this teaching in a related endeavor (Abstract; FIGs. 10a & 10b: “Learning Algorithm”; ¶¶[0001, 0006, 0008, 0019-0020, 0023]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Schwartz with the invention of Feng as described above for the motivation of properly assessing an individual or group’s needs and/or requirements. In such manner, a particular service or product may be offered to meet such needs and/or requirements. 

Re Claim 7: (Previously Presented) Feng in view of Denning in view of Schwartz discloses the method of claim 1. Feng doesn’t explicitly disclose:

wherein determining the category of activity further comprises: 

inputting sample communications as training data into a machine learning algorithm, wherein the sample communications correspond to the category of activity; and 

analyzing, by the machine learning algorithm, the communications from the social media platform to determine the data corresponds to the category of activity.  

Schwartz, however, makes this teaching in a related endeavor (Abstract; FIGs. 10a & 10b: “Learning Algorithm”; ¶¶[0001, 0008, 0019-0020, 0023]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Schwartz with the invention of Feng as described above for the motivation of properly assessing an individual or group’s needs and/or requirements. In such manner, a particular service or product may be offered to meet such needs and/or requirements. 

Re Claim 8: (Currently Amended) Feng in view of Denning in view of Schwartz discloses the method of claim 1. Feng doesn’t explicitly disclose:

determining, for at least one member of the one or more user groups, a behavioral risk metric associated with the category of activity associated with the predicted future event, wherein the behavioral risk metric represents a respective level of risk calculated for the at least one member in performing the category of activity, wherein the respective level of risk is increased based on a determination that a communication from the at least one member indicates that the at least one member lacks knowledge in the category of activity or does not take one or more safety precautions when engaging in the category of activity; and 

determining an insurance product for the at least one member based on the behavioral risk metric.  

Denning, however, makes this teaching in a related endeavor (C1 L40-45; C2 L1-10; L25-30; C4 L8-11; C7 L2-7; L55-62; C8 L35-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Denning with the invention of Feng as disclosed above, for the motivation of providing insurance related offers and information to such individuals or groups.

Re Claim 9: (Currently Amended) Claim 9, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 9 is rejected in the same or substantially the same manner as claim 1.

Re Claim 10: (Previously Presented) Claim 10, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 4.

Re Claim 11: (Previously Presented) Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 5.

Re Claim 15: (Previously Presented) Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 8. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 8.

Re Claim 16: (Currently Amended) Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 1.

Re Claim 17: (Previously Presented) Claim 17, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 17 is rejected in the same or substantially the same manner as claim 5.

Re Claim 20: (Previously Presented) Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 4.


Claims 2-3, 12-14, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Feng et al., US 2012/0047219 (“Feng”), in view of Denning et al., US 8,639,603 (“Denning”), in view of Schwartz, US 2003/0037063 (“Schwartz”), as applied to claims 1, 4-11, 15-17, and 20 described above, further in view of Cherney et al., US 2008/0126138 (“Cherney”).

Re Claim 2: (Previously Presented) Feng in view of Denning in view of Schwartz discloses the method of claim 1. Feng doesn’t explicitly disclose:

generating one or more advertisements providing information regarding the one or more insurance products; and 

providing the one or more advertisements to the one or more user groups over the social media platform.  

Cherney, however, makes this teaching in a related endeavor (¶¶[0002-0003]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Cherney with the invention of Feng as described above for the motivation of offering a product that properly meets an individual’s or group’s protection-based needs and requirements.

Re Claim 3: (Previously Presented) Feng in view of Denning in view of Schwartz discloses the method of claim 1. Feng doesn’t explicitly disclose:

identifying a business at a location proximate to at least one user of the one or more user groups based on the data, the business offering the activity; and 

targeting the business with one or more advertisements providing information regarding the one or more insurance products.  

Cherney, however, makes this teaching in a related endeavor (¶¶[0002-0003]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Cherney with the invention of Feng as described above for the motivation of offering a product that properly meets an individual’s or group’s protection-based needs and requirements.

Re Claim 12: (Previously Presented) Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 2.

Re Claim 13: (Previously Presented) Feng in view of Denning in view of Schwartz discloses the method of claim 9. Feng doesn’t explicitly disclose:

wherein the instructions are further operable to: 

determine, for at least one user of the one or more user groups and based on characteristics of communications generated by the at least one user, an individual risk score; 

Schwartz, however, makes this teaching in a related endeavor (Abstract; FIGs. 10a & 10b: “Learning Algorithm”; ¶¶[0001, 0008, 0019-0020, 0023]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Schwartz with the invention of Feng as described above for the motivation of properly assessing an individual or group’s needs and/or requirements. In such manner, a particular service or product may be offered to meet such needs and/or requirements.

Feng doesn’t further explicitly disclose:

identifying other insurance products available to the at least one user based on the individual risk score.  

Cherney, however, makes this teaching in a related endeavor (¶¶[0002-0003]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching(s) of Cherney with the invention of Feng as described above for the motivation of offering a product that properly meets an individual’s or group’s protection-based needs and requirements.

Re Claim 14: (Previously Presented) Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 3.

Re Claim 18: (Previously Presented) Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 13. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 13.

Re Claim 19: (Previously Presented) Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 3.


Conclusion

Claims 1-20 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692